[Cite as State v. Dukes, 2017-Ohio-7204.]


                      IN THE COURT OF APPEALS OF OHIO
                         FOURTH APPELLATE DISTRICT
                               SCIOTO COUNTY

STATE OF OHIO,                  :   Case Nos. 16CA3745
                                :               16CA3760
     Plaintiff-Appellee,        :
                                :
     vs.                        :   DECISION AND JUDGMENT
                                :   ENTRY
YOLANDA DUKES,                  :
                                :
     Defendant-Appellant.       :   Released: 08/07/17
_____________________________________________________________
                          APPEARANCES:

James H. Banks, Dublin, Ohio, for Appellant.

Mark E. Kuhn, Scioto County Prosecuting Attorney, and Jay Willis, Scioto
County Assistant Prosecuting Attorney, Portsmouth, Ohio, for Appellee.
_____________________________________________________________

McFarland, J.

        {¶1} Appellant, Yolanda Dukes, appeals the trial court’s judgment

denying her motion to suppress, her convictions and sentences imposed after

a jury trial, as well as the trial court’s judgment denying her motion for a

new trial. On appeal, Appellant contends that 1) the trial court erred in

refusing to suppress her statements and the pills obtained through illegal

search of her vehicle; 2) her due process rights were violated and her

indictment and conviction did not set forth proper elements of the crimes

charged, nor the valid statutory provisions for the crimes such as to require
Scioto App. Nos. 16CA3745 and 16CA3760                                            2


reversal of her convictions; 3) the trial court erred in sentencing her; and 4)

the trial court erred in refusing to grant a new trial based upon jury

misconduct.

      {¶2} Because we have failed to find merit in any of the assignments

of error raised by Appellant, the judgments of the trial court with regard to

both motions to suppress and the motion for new trial court are affirmed.

Further, the judgment of the trial court convicting and sentencing Appellant

on felony trafficking and possession of oxycodone and hydrocodone is also

affirmed.

                                    FACTS

      {¶3} A review of the record herein indicates that Appellant was

indicted on four felony counts as follows: count one, aggravated trafficking

(oxycodone/schedule II) in violation of R.C. 2925.03(A)(2) and

2925.03(C)(1)(d), a second degree felony; count two, aggravated possession

of drugs (oxycodone/schedule II) in violation of R.C. 2925.11(A) and R.C.

2925.11(C)(1)(c), a second degree felony; count three, trafficking in drugs

(hydrocodone/schedule III) in violation of R.C. 2925.03(A)(2) and R.C.

2925.03(C)(2)(d), a third degree felony; and count four, possession of drugs
Scioto App. Nos. 16CA3745 and 16CA3760                                                                 3


(hydrocodone/schedule III) in violation of R.C. 2925.11(A) and

2925.11(C)(2)(c), a third degree felony.1

           {¶4} The indictment stemmed from a traffic stop that occurred on

January 2, 2015. As the case proceeded through discovery, Appellant filed

two different motions to suppress. The first motion primarily focused on the

traffic stop and search, and it was denied by the trial court. The second

motion primarily focused on statements made by Appellant allegedly

without the benefit of Miranda warnings. The trial court granted the motion

in part, ordering all statements made by Appellant prior to receiving

Miranda warnings at the Ohio State Highway Patrol Post be suppressed.

However, the trial court found that Miranda warnings were given at the

patrol post and that statements made thereafter were admissible.

           {¶5} The case proceeded to a two-day jury trial. The State presented

three witnesses, including Trooper Drew Kuehne (the K-9 officer who

initiated the traffic stop), Trooper Nick Lewis (another trooper who assisted

with the stop and search), Detective Steve Brewer (for stipulations to chain

of custody), and Jennifer Sulcebarger, a forensic drug chemist employed

with the Ohio Bureau of Criminal Identification and Investigation (who

testified regarding the identification and amount of the drugs discovered in


1
    As will be discussed below, hydrocodone is actually a Schedule II drug, not a Schedule III drug.
Scioto App. Nos. 16CA3745 and 16CA3760                                           4


Appellant’s vehicle). Appellant testified on her own behalf and presented no

other witnesses.

           {¶6} A review of the trial testimony indicates that Appellant was

traveling southbound in a rented vehicle with out-of-state license plates on

Route 23 near Portsmouth, Ohio, with a passenger, Darryl Brown, at

approximately 11:45 a.m. on January 2, 2015. According to Trooper

Kuehne, Appellant was stopped after she made an abrupt lane change which

cut off the vehicle behind her, and thereafter traveled over the fog line,

resulting in a marked lanes violation.2 The violations were not caught on the

cruiser video. Trooper Kuehne asked Appellant to get out of her vehicle and

placed her in the front seat of his cruiser while he ran the license and

information of both Appellant and her passenger.

           {¶7} While waiting on information from dispatch, Trooper Kuehne

asked Appellant where she was going, and she said she was going to

Cincinnati to shop. When he informed her she wasn’t headed towards

Cincinnati, she then stated she was going to Kentucky first to visit a cousin.

Appellant also stated they were returning to Michigan that day, as she had to

turn the car in the next day. Trooper Kuehne considered Appellant’s story to

be odd due to the stated destinations and time frames and, as a result, he


2
    Appellant testified at trial and denied committing any traffic violations.
Scioto App. Nos. 16CA3745 and 16CA3760                                        5


requested dispatch to also run a criminal history report as well. Trooper

Kuehne then asked the passenger, who was still seated in Appellant’s

vehicle, the same questions. Based upon the answers given by the

passenger, Trooper Kuehne decided to walk his dog around Appellant’s

vehicle to conduct a canine sniff. Another officer, Trooper Lewis, arrived

around this time to assist.

      {¶8} The canine sniff resulted in the K-9 indicating on the driver’s

side door of Appellant’s vehicle. As a result, Appellant and her passenger

were both placed in the back of Trooper Lewis’ cruiser while both troopers

conducted a search of the vehicle. The troopers eventually located

approximately 500 oxycodone pills and approximately 200 hydrocodone

pills in the passenger side kick panel, as well as a MapQuest printout with

directions from 17661 Collinson Avenue, East Point, Michigan, which was

Appellant’s address, to 1601 High Street, Portsmouth, Ohio.

      {¶9} Appellant and her passenger were then transported to the patrol

post, where they were Mirandized and questioned. The passenger remained

silent but Appellant engaged in a conversation with law enforcement which

resulted in her informing them that she was bringing the drugs in question to

“a fein named Rock,” and that the directions were to his house. Trooper

Lewis was familiar with a Rocky Newman, whose mother lived on High
Scioto App. Nos. 16CA3745 and 16CA3760                                        6


Street, and obtained a photo of Rocky. Appellant confirmed the photo was

the “Rock” she was to meet to deliver the drugs and obtain $13,000 in

exchange. Appellant then worked with law enforcement to conduct an

attempted controlled buy involving Rocky Newman at a local motel.

Apparently, however, no deal ended up being made and little other

information was presented regarding the results of the attempted controlled

buy. Appellant and her passenger were both permitted to go home that

night.

         {¶10} The case was submitted to the jury for a decision, which

ultimately resulted in Appellant being convicted on all counts of the

indictment. In imposing sentence, the trial court merged count two with

count one and imposed a stated mandatory prison term of five years. The

trial court also merged count four with count three and imposed a stated

mandatory prison term of thirty-six months. The trial court further ordered

the sentences to be served consecutively. Thereafter, a report of alleged

juror misconduct was brought to the trial court’s attention by way of

Appellant’s filing of a motion for a new trial. The motion alleged that jurors

had utilized their cell phones during jury deliberations to look up

information and definitions related to the charges.
Scioto App. Nos. 16CA3745 and 16CA3760                                          7


       {¶11} As a result, the trial court conducted a hearing attended by all

of the jurors on the case. After questioning each juror and being satisfied

that the misconduct did not affect the outcome of the trial, the trial court

denied Appellant’s motion for a new trial. Appellant has now timely

appealed from her convictions and sentences, as well as the trial court’s

denial of her motions to suppress and motion for a new trial, setting forth the

following assignments of error for our review.

                        ASSIGNMENTS OF ERROR

“I.    THE TRIAL COURT ERRED IN REFUSING TO SUPPRESS
       DEFENDANT’S STATEMENTS AND THE PILLS OBTAINED
       THROUGH ILLEGAL SEARCH OF HER VEHICLE.

II.    THE DEFENDANT’S DUE PROCESS RIGHTS WERE VIOLATED
       AND HER INDICTMENT AND CONVICTION DID NOT SET
       FORTH PROPER ELEMENTS OF THE CRIMES CHARGED NOR
       THE VALID STATUTORY PROVISIONS FOR THE CRIMES
       SUCH TO REQUIRE REVERSAL OF HER CONVICTIONS.

III.   THE TRIAL COURT ERRED IN SENTENCING THE
       DEFENDANT.

IV.    THE TRIAL COURT ERRED IN REFUSING TO GRANT A NEW
       TRIAL BASED UPON JURY MISCONDUCT.”

                        ASSIGNMENT OF ERROR I

       {¶12} In her first assignment of error, Appellant challenges the trial

court’s denial of her motions to suppress. Appellant raises multiple issues

under this assignment of error, which are as follows: 1) whether the stop of
Scioto App. Nos. 16CA3745 and 16CA3760                                              8


her vehicle was unlawful and based impermissibly on racial profiling and

lack of probable cause; 2) whether the canine sniff of her vehicle unlawfully

extended the traffic stop; 3) whether the search of her vehicle was based

upon speculation and violates her Fourth Amendment rights; 4) whether her

interrogation prior to receiving Miranda warnings requires suppression of

her statements; 5) whether the statements she made prior to receiving

Miranda warnings require suppression of later statements as fruit of the

poisonous tree; 6) whether the trial court’s ruling admonishing her that

statements made at her suppression hearing could be used against her at trial

improperly required her to forfeit her Miranda rights, such to require

reversal of her convictions; and 7) whether said admonitions constitute plain

error and require reversal of her convictions.

                          STANDARD OF REVIEW

      {¶13} Appellate review of a motion to suppress presents a mixed

question of law and fact. State v. Gurley, 2015–Ohio–5361, 54 N.E.3d 768,

¶ 16 (4th Dist.); citing State v. Roberts, 110 Ohio St. 3d 71, 2006–Ohio–

3665, 850 N.E.2d 1168, ¶ 100. At a suppression hearing, the trial court acts

as the trier of fact and is in the best position to resolve factual questions and

evaluate witness credibility. Id.; State v. Burnside, 100 Ohio St. 3d 152,

2003–Ohio–5372, 797 N.E.2d 71, ¶ 8. Thus, when reviewing a ruling on a
Scioto App. Nos. 16CA3745 and 16CA3760                                           9


motion to suppress, we defer to the trial court's findings of fact if they are

supported by competent, credible evidence. Gurley at ¶ 16; citing State v.

Landrum, 137 Ohio App. 3d 718, 722, 739 N.E.2d 1159 (4th Dist.2000).

However, “[a]ccepting those facts as true, we must independently determine

whether the trial court reached the correct legal conclusion in analyzing the

facts of the case.” Id.; citing Roberts at ¶ 100.

                          FOURTH AMENDMENT

      {¶14} “ ‘The Fourth Amendment to the United States Constitution

and the Ohio Constitution, Article I, Section 14, prohibit unreasonable

searches and seizures.’ ” State v. Shrewsbury, 4th Dist. Ross No. 13CA3402,

2014–Ohio–716, ¶ 14; quoting State v. Emerson, 134 Ohio St. 3d 191, 2012–

Ohio–5047, 981 N.E.2d 787, ¶ 15. “This constitutional guarantee is

protected by the exclusionary rule, which mandates the exclusion of the

evidence obtained from the unreasonable search and seizure at trial.” Id.;

citing Emerson at ¶ 15; see also State v. Lemaster, 4th Dist. Ross No.

11CA3236, 2012–Ohio–971, ¶ 8 (“If the government obtains evidence

through actions that violate an accused's Fourth Amendment rights, that

evidence must be excluded at trial.”).
Scioto App. Nos. 16CA3745 and 16CA3760                                           10


                                INITIAL STOP

      {¶15} “An officer's temporary detention of an individual during a

traffic stop constitutes a seizure of a person within the meaning of the Fourth

Amendment * * *.” State v. Lewis, 4th Dist. Scioto No. 08CA3226, 2008–

Ohio–6691, ¶ 14; see also State v. Eatmon, 4th Dist. Scioto No. 12CA3498,

2013–Ohio–4812, ¶ 13 (quoting Lewis). “To be constitutionally valid, the

detention must be reasonable under the circumstances.” Lewis at ¶ 14.

“While probable cause ‘is certainly a complete justification for a traffic

stop,’ it is not required.” Eatmon at ¶ 13; quoting State v. Mays, 119 Ohio

St.3d 406, 2008–Ohio–4539, 894 N.E.2d 1204, ¶ 23. “So long as ‘an

officer's decision to stop a motorist for a criminal violation, including a

traffic violation, is prompted by a reasonable and articulable suspicion

considering all the circumstances, then the stop is constitutionally valid.’ ”

Id.; quoting Mays at ¶ 8. “Reasonable and articulable suspicion is a lower

standard than probable cause.” Id.; citing Mays at ¶ 23.

      {¶16} A police officer may stop the driver of a vehicle after

observing a de minimis violation of traffic laws. State v. Debrossard, 4th

Dist. Ross. No. 13CA3395, 2015–Ohio–1054, ¶ 13; citing State v. Guseman,

4th Dist. Athens No. 08CA15, 2009–Ohio–952, ¶ 20; citing State v. Bowie,

4th Dist. Washington No. 01CA34, 2002–Ohio–3553, ¶ 8, 12, and 16; citing
Scioto App. Nos. 16CA3745 and 16CA3760                                         11


Whren v. United States, 517 U.S. 806, 116 S. Ct. 1769 (1996). See also

Dayton v. Erickson, 76 Ohio St. 3d 3, 655 N.E.2d 1091 (1996), syllabus.

Further, the Supreme Court of Ohio has clearly stated: “Where a police

officer stops a vehicle based on probable cause that a traffic violation has

occurred or was occurring, the stop is not unreasonable under the Fourth

Amendment to the United States Constitution even if the officer had some

ulterior motive for making the stop[.]” Dayton at paragraph one of the

syllabus.

      {¶17} Additionally, with respect to allegations of racial profiling,

racial profiling has been rejected as a legal basis for the suppression of

evidence. State v. Coleman, 3rd Dist. Hancock No. 5-13-15, 2014-Ohio-

1483, ¶ 18; citing State v. Chambers, 3rd Dist. Hancock No. 5-10-29, 2011-

Ohio-1305, ¶ 22; see also United States v. Cousin, 448 Fed.Appx. 593, 594

(6th Cir.2012) (explaining that United States v. Nichols, 512 F.3d 789, 794-

795 (6th Cir. 2008) precludes the application of the exclusionary rule for

alleged racial profiling.). In City of Cleveland v. Oko, 2016-Ohio-7774, --

N.E.3d--, ¶ 20 (8th Dist.), the court noted that “[a]ll challenges to the

validity of a traffic stop are subject to the same Terry standard of review,

even where the defendant raises allegations of pretext.” Additionally, in

State v. Gartrell, 2014-Ohio-5203, 24 N.E.3d 680, ¶ 68 (3rd Dist.), the court
Scioto App. Nos. 16CA3745 and 16CA3760                                             12


noted that “[a]ny ulterior motives for the traffic stop are irrelevant to the

determination of whether the officers possessed a reasonable, articulable

suspicion justifying the stop.” (internal citations omitted).

       {¶18} Here, Trooper Kuehne, along with his K-9, stopped

Appellant’s vehicle as it was heading south on Route 23 just outside of

Portsmouth, Ohio, after witnessing Appellant make an abrupt lane change

that cut off a vehicle in the right lane, then travel outside of her lane and

slow to approximately 45 m.p.h. in a 55 m.p.h. zone. Although these traffic

violations were not on video, Trooper Kuehne testified regarding the reasons

he stopped Appellant’s vehicle at both a suppression hearing and later at

trial. As set forth above, it is well settled that a traffic stop is lawful even if

the traffic violations are minor, or “de minimus.”

       {¶19} Furthermore, as set forth above, when a police officer stops a

vehicle based upon probable cause that a traffic violation has occurred or

was occurring, the stop is not unreasonable under the Fourth Amendment

even if the officer had some ulterior motive for making the stop. Thus,

because the trial court accepted the testimony that the trooper witnessed two

traffic violations, and because even a de minimus traffic violation constitutes

probable cause to initiate a traffic stop, the record indicates that the initial

stop of Appellant’s vehicle was lawful, despite Appellant’s allegation that
Scioto App. Nos. 16CA3745 and 16CA3760                                          13


the trooper had an ulterior motive of racial profiling. As such, we reject

Appellant’s argument that the initial stop of her vehicle was unlawful.

               CANINE SNIFF AND DURATION OF STOP

      {¶20} The scope and duration of a routine traffic stop “must be

carefully tailored to its underlying justification * * * and last no longer than

is necessary to effectuate the purpose of the stop.” Debrossard at ¶ 16;

quoting Florida v. Royer, 460 U.S. 491, 500, 103 S. Ct. 1319 (1983); see

also State v. Gonyou, 108 Ohio App. 3d 369, 372, 670 N.E.2d 1040 (6th

Dist.1995) and State v. Hughes, 4th Dist. Ross No. 97CA2309, 1998 WL
363850. The rule set forth in Royer is designed to prevent law enforcement

officers from conducting “fishing expeditions” for evidence of a crime. See

generally Gonyou; Sagamore Hills v. Eller, 9th Dist. Summit No. 18495,

1997 WL 760693 (Nov. 5, 1997); see also Fairborn v. Orrick, 49 Ohio

App.3d 94, 95, 550 N.E.2d 488 (2nd Dist.1988), (stating that “the mere fact

that a police officer has an articulable and reasonable suspicion sufficient to

stop a motor vehicle does not give that police officer ‘open season’ to

investigate matters not reasonably within the scope of his suspicion”).

      {¶21} Generally, “[w]hen a law enforcement officer stops a vehicle

for a traffic violation, the officer may detain the motorist for a period of time

sufficient to issue the motorist a citation and to perform routine procedures
Scioto App. Nos. 16CA3745 and 16CA3760                                           14


such as a computer check on the motorist's driver's license, registration and

vehicle plates.” State v. Aguirre, 4th Dist. Gallia No. 03CA5, 2003–Ohio–

4909, ¶ 36; citing State v. Carlson, 102 Ohio App. 3d 585, 598, 657 N.E.2d
591 (9th Dist.1995); see also Rodriguez v. United States,—U.S.—, 135 S. Ct.
1609, 1615 (2015) (ordinary inquiries incident to a traffic stop include

“checking the driver's license, determining whether there are outstanding

warrants against the driver, and inspecting the automobile's registration and

proof of insurance”). “In determining if an officer completed these tasks

within a reasonable length of time, the court must evaluate the duration of

the stop in light of the totality of the circumstances and consider whether the

officer diligently conducted the investigation.” Id.; citing State v. Cook, 65
Ohio St. 3d 516, 521–522, 605 N.E.2d 70 (1992) (fifteen-minute detention

was reasonable); United States v. Sharp, 470 U.S. 675, 105 S. Ct. 1568

(1985), (twenty-minute detention was reasonable).

      {¶22} Additionally, once a driver has been lawfully stopped, an

officer may order the driver to get out of the vehicle without any additional

justification. State v. Kilbarger, 4th Dist. Hocking No. 11CA23, 2012-Ohio-

1521, ¶ 16; citing State v. Huffman, 2nd Dist. Clark No. 2010–CA–104,

2011-Ohio-4668, ¶ 8. See Pennsylvania v. Mimms, 434 U.S. 106, 111, 98
S. Ct. 330, fn. 6 (1977); See also State v. Alexander–Lindsey, 2016-Ohio-
Scioto App. Nos. 16CA3745 and 16CA3760                                            15


3033, 65 N.E.3d 129, ¶ 14 (“Officers can order a driver and a passenger to

exit the vehicle, even absent any additional suspicion of a criminal

violation.”) (internal citations omitted). However, “the officer must

‘carefully tailor’ the scope of the stop ‘to its underlying justification,’ and

the stop must ‘last no longer than is necessary to effectuate the purpose of

the stop.’ ” State v. Marcinko, 4th Dist. Washington No. 06CA51, 2007-

Ohio-1166, ¶ 26; quoting Florida v. Royer at 500. “An officer may lawfully

expand the scope of the stop and may lawfully continue to detain the

individual if the officer discovers further facts which give rise to a

reasonable suspicion that additional criminal activity is afoot.” Id.

      {¶23} Further, a lawfully detained vehicle may be subjected to a

canine check of the vehicle's exterior even without the presence of a

reasonable suspicion of drug-related activity. State v. Rusnak, 120 Ohio

App.3d 24, 28, 696 N.E.2d 633 (6th Dist.1997). Both Ohio courts and the

United States Supreme Court have determined that “the exterior sniff by a

trained narcotics dog to detect the odor of drugs is not a search within the

meaning of the Fourth Amendment to the Constitution.” State v. Jones, 4th

Dist. Washington No. 03CA61, 2004–Ohio–7280, ¶ 24; United States v.

Place, 462 U.S. 696, 103 S. Ct. 2637 (1983). Thus, a canine check of a
Scioto App. Nos. 16CA3745 and 16CA3760                                        16


vehicle may be conducted during the time period necessary to effectuate the

original purpose of the stop. Jones at ¶ 24.

      {¶24} During a continued, lawful detention of a vehicle, as discussed

above, officers are not required to have a reasonable, articulable suspicion of

criminal activity in order to call in a canine unit to conduct a canine sniff on

the vehicle. See, e.g., State v. Feerer, 12th Dist. Warren No. CA2008–05–

064, 2008–Ohio–6766, ¶ 10. “Because the ‘exterior sniff by a trained

narcotics dog is not a search within the meaning of the Fourth Amendment

to the Constitution,’ a canine sniff of a vehicle may be conducted even

without the presence of such reasonable, articulable suspicion of criminal

activity so long as it is conducted during the time period necessary to

effectuate the original purpose of the stop.” Id. See also United States v.

Place, supra. “A drug sniffing dog used to detect the presence of illegal

drugs in a lawfully detained vehicle does not violate a reasonable

expectation of privacy and is not a search under the Ohio Constitution.”

State v. Waldroup, 100 Ohio App. 3d 508, 514, 654 N.E.2d 390 (12th

Dist.1995).

      {¶25} Further, “[a]n officer may expand the scope of the stop and

may continue to detain the vehicle without running afoul of the Fourth

Amendment if the officer discovers further facts which give rise to a
Scioto App. Nos. 16CA3745 and 16CA3760                                        17


reasonable suspicion that additional criminal activity is afoot.” State v. Rose,

4th Dist. Highland No. 06CA5, 2006–Ohio–5292, ¶ 17; citing State v.

Robinette, 80 Ohio St. 3d 234, 240, 685 N.E.2d 762 (1997). The Robinette

court explained, at paragraph one of the syllabus:

      “When a police officer's objective justification to continue
      detention of a person * * * is not related to the purpose of the
      original stop, and when that continued detention is not based on
      any articulable facts giving rise to a suspicion of some illegal
      activity justifying an extension of the detention, the continued
      detention to conduct a search constitutes an illegal seizure.”

Conversely, “if a law enforcement officer, during a valid investigative stop,

ascertains ‘reasonably articulable facts giving rise to a suspicion of criminal

activity, the officer may then further detain and implement a more in-depth

investigation of the individual.’ ” Rose at ¶ 17; quoting Robinette at 241.

      {¶26} However, the United States Supreme Court in Rodriguez v.

United States, supra, recently held that while a police officer “may conduct

certain unrelated checks during an otherwise lawful traffic stop * * * he may

not do so in a way that prolongs the stop, absent the reasonable suspicion

ordinarily demanded to justify detaining an individual.” Id. at 1615.

Accordingly, the Court concluded that police officers may not extend an

otherwise-completed traffic stop, absent reasonable suspicion, in order to

conduct a dog sniff. Id. at 1614–1617. (Emphasis added).
Scioto App. Nos. 16CA3745 and 16CA3760                                       18


      {¶27} Finally, “In determining whether a detention is reasonable, the

court must look at the totality of the circumstances.” State v. Matteucci, 11th

Dist. Lake No. 2001–L–205, 2003–Ohio–702, ¶ 30. The totality of the

circumstances approach “allows officers to draw on their own experience

and specialized training to make inferences from and deductions about the

cumulative information available to them that ‘might well elude an untrained

person.’ ” State v. Ulmer, 4th Dist. Scioto No. 09CA3283, 2010–Ohio–695,

¶ 23; United States v. Arvizu, 534 U.S. 266, 273, 122 S. Ct. 744 (2002).

Thus, when an appellate court reviews a police officer's reasonable suspicion

determination, “the court must give ‘due weight’ to factual inferences drawn

by resident judges and local law enforcement officers.” Ulmer at ¶ 23;

Ornelas v. United States, 517 U.S. at 699.

      {¶28} Here, based upon our review of the record, Appellant’s vehicle

was initially stopped at approximately 11:45 a.m. Upon approaching the

vehicle, Trooper Kuehne noted Appellant appeared to be extremely nervous,

to the extent he could see Appellant’s pulse in the side of her neck, and also

observed Appellant’s hands to be shaking. Trooper Kuehne also noted the

passenger would not make eye contact and was breathing very heavily.

Trooper Kuehne obtained information from both Appellant and her

passenger and asked Appellant to step out of the vehicle and sit in his cruiser
Scioto App. Nos. 16CA3745 and 16CA3760                                       19


while he ran their information, which he stated would take a little longer

because they were both from out state. As set forth above, law enforcement

may lawfully order both a driver and passenger from the vehicle without

reasonable suspicion of criminal activity and may also run certain checks

regarding the identity of the driver and passenger upon making a traffic stop.

Thus, we find no error with the removal of Appellant from the vehicle or the

request for information from both Appellant and her passenger.

      {¶29} After speaking to both Appellant and her passenger separately

and observing that they had differing stories as to their purpose, destination

and return time, and while waiting on the requested information to be

provided by the computer and/or dispatch, the trooper decided to walk his

dog around the vehicle for a canine sniff of the exterior of the vehicle. The

canine was deployed and began conducting the sniff at 12:01 p.m., just

sixteen minutes after the initial stop was made. Again, as set forth above, a

canine sniff of a vehicle may be performed without reasonable suspicion of

criminal activity and does not constitute a search within the meaning of the

Fourth Amendment. Thus, Trooper Kuehne was not required to have

reasonable suspicion of criminal activity to deploy his canine and we find

none was needed in this scenario.
Scioto App. Nos. 16CA3745 and 16CA3760                                            20


       {¶30} However, as explained above, in the absence of reasonable

suspicion, a canine sniff cannot serve to extend an otherwise completed

traffic stop. With respect to the duration of the stop, it has been noted that

“an officer should, on average, have completed the necessary checks and be

ready to issue a traffic citation in approximately 15 minutes.” State v. White,

8th Dist. Cuyahoga No. 100624, 2014-ohio-4202, ¶ 22; quoting State v.

Brown, 183 Ohio App. 3d 337, 2009-Ohio-3804, 91 N.E.2d 1138, ¶ 23 (6th

Dist.); but see State v. Alexander-Lindsey, supra, (approving the deployment

of K-9 twenty-two minutes into the stop). Again, here, Trooper Kuehne was

still waiting on the information he requested on both the driver and

passenger to be returned, which as he explained to Appellant during the stop

and also testified at trial, usually took a little longer to obtain for out-of-state

licenses. Further, because he was still awaiting the requested information,

he had not begun to issue either a verbal or written warning or citation.

       {¶31} In Rodriguez, a police officer issued a written warning to the

defendant Rodriguez during a traffic stop. Id. at 1613. After the officer

returned Rodriguez's information and “ ‘* * * got all the reason[s] for the

stop out of the way[,]* * *’ ” the officer asked for permission to walk his

dog around Rodriguez's vehicle. Id. After Rodriguez refused to consent to

the request, the officer instructed Rodriguez to turn off the ignition, exit the
Scioto App. Nos. 16CA3745 and 16CA3760                                          21


vehicle, and stand in front of the patrol car to wait for a second officer to

arrive with a dog. Id. The dog later conducted a sniff and alerted to the

presence of drugs in the vehicle. Id. A search of the vehicle revealed a large

bag of methamphetamine. Id.

      {¶32} The United States Supreme Court held that while a police

officer “may conduct certain unrelated checks during an otherwise lawful

traffic stop * * * he may not do so in a way that prolongs the stop, absent the

reasonable suspicion ordinarily demanded to justify detaining an individual.”

Id. at 1615. Accordingly, the Court concluded that police officers may not

extend an otherwise-completed traffic stop, absent reasonable suspicion, in

order to conduct a dog sniff. Id. at 1614–1617.

      {¶33} This case is factually distinguishable from Rodriguez. In

Rodriguez, the officer asked the defendant if he would allow a dog to

conduct a sniff of the defendant's vehicle. Although Rodriguez refused, the

officer still held Rodriguez until a canine unit arrived for a dog to conduct a

sniff of the vehicle. Here, Trooper Kuehne, who was a K-9 handler and had

his dog with him, decided to conduct a canine sniff of the vehicle before

receiving the information he had requested regarding the driver and

passenger, and before he had even begun to issue either a verbal or written

warning or citation. Thus, the tasks associated with the initial stop of the
Scioto App. Nos. 16CA3745 and 16CA3760                                         22


vehicle had not been completed and the stop had not been concluded.

Further, when Trooper Kuehne advised Appellant of his plan to conduct a

canine sniff, Appellant said “Go right ahead.” Thus, even though Trooper

Kuehne did not require consent to walk his canine around the vehicle,

Appellant consented. Based upon these facts, and considering the totality of

the circumstances, there is no indication Trooper Kuehne was not being

diligent in the management of time during the stop, or that the canine sniff

unlawfully prolonged or extended the duration of the stop.

      {¶34} Further, with respect to the actual canine sniff that was

conducted, the record reveals that the K-9 indicated on the vehicle in the

area of the driver’s side door. As a result of the positive indication by the K-

9, the troopers proceeded to search the vehicle, which ultimately led to the

discovery of approximately 500 oxycodone pills and 200 hydrocodone pills

concealed in the passenger side kick panel, as well as a Mapquest printout

containing directions from Appellant’s residence to 1601 High Street,

Portsmouth, Ohio. This Court has noted that once a trained drug dog alerts

to the odor of drugs, police have probable cause to search the entire vehicle

for drugs and may continue to search even if the passenger compartment

contains no drugs. State v. Baum, 4th Dist. Ross No. 99CA2489, 2000 WL
126678, *3; citing State v. Calhoun, 9th Dist. Lorain No. 94CA5824, 1995
Scioto App. Nos. 16CA3745 and 16CA3760                                        23
WL 255929 (May 3, 1995); see also State v. White, supra, at ¶ 23 (internal

citations omitted) and State v. Gurley, supra, at ¶ 28. Thus, the K-9's

positive indication on the vehicle provided the troopers with probable cause

to search the vehicle.

      {¶35} However, Appellant also challenges the training of the K-9 that

conducted the sniff of the vehicle, arguing that there were no records

introduced regarding the canine’s accuracy. Appellant further argues that

because the K-9 was not trained to detect the smell of the drugs that were

actually found, which were pills, that the canine’s indication on the vehicle

was a false positive. Appellant also suggests Trooper Kuehne struck the

vehicle with his hand to induce the dog to indicate on the vehicle.

      {¶36} The record before us reveals that Trooper Kuehne provided

testimony at the suppression hearing regarding the K-9's training and

certification. He testified that the K-9, Rocky, underwent 5-6 weeks of

training on narcotics detection and criminal apprehension and that the K-9

obtained certification. He explained that the K-9 was trained to detect

marijuana, heroin, cocaine, methamphetamine and crack cocaine, but was

not trained to be able to detect pharmaceutical pills, which is what was

actually recovered from Appellant’s vehicle. In White, supra, at ¶ 26, the

court noted that “ ‘[p]roof of the fact that a drug dog is properly trained and
Scioto App. Nos. 16CA3745 and 16CA3760                                           24


certified is the only evidence material to a determination that a particular

dog is reliable.’ ” quoting State v. Nguyen, 157 Ohio App. 3d 482, 2004-

Ohio-2879, 811 N.E.2d 1180, ¶ 55 (6th Dist.) The White court further noted

that “proof that a dog is properly trained and certified may be established by

means of testimony or through documentary proof.” Id. at ¶ 27 (accepting

the testimony of the trooper/canine handler as the requisite testimony

regarding the training he and his dog completed and their certification for

drug detection.).

      {¶37} We are persuaded by the reasoning in White and conclude

Trooper’s Kuehne’s testimony regarding the training both he and Rocky

underwent and the certification they obtained in drug detection sufficiently

established the reliability of the dog in this case. Further, we reject

Appellant’s argument that because Rocky was not trained to detect the smell

of pharmaceutical pills that his indication on the vehicle constituted a false

positive. In State v. Knight, 83 Ohio Misc.2d 79, 679 N.E.2d 758 (1997),

the court reasoned that the mere fact that the dog alerted to a package that

did not contain substances to which the dog was trained to alert was

irrelevant. Further, in State v. Reid, 9th Dist. Lorain No. 12CA010265,

2013-Ohio-4274, the court explained as follows when discussing the

problems with relying on a dog’s field performance:
Scioto App. Nos. 16CA3745 and 16CA3760                                        25


      “If the dog alerts to a car in which the officer finds no narcotics,
      the dog may not have made a mistake at all. The dog may have
      detected substances there [sic] were too well hidden or present
      in quantities too small for the officer to locate. Or the dog may
      have smelled the residual odor of drugs previously in the
      vehicle or on the driver’s person. Field data thus may markedly
      overstate a dog’s real false positives.”

We agree with the foregoing reasoning and conclude that Trooper’s

Kuehne’s testimony sufficiently established the training, certification and

reliability of the K-9 and that the fact he was not trained to indicate on

pharmaceutical pills, but nevertheless indicated on the vehicle, is not a

reason to doubt his reliability or conclude that his indication was a false

positive.

      {¶38} Finally, Appellant suggests that Trooper Kuehne improperly

touched the vehicle and, thus, induced the dog to indicate on the vehicle.

When questioned whether he actually struck the vehicle, Trooper Kuehne

testified during the suppression hearing that he performed a “tap-back,”

which he explained involved him waving his hand across an area of the

vehicle to “present” the area to the canine to sniff. He explained that he was

taught to do this as a way of presenting an area of the vehicle to the dog

when the dog’s attention needed to be drawn back to the vehicle or when the

handler believed a dog had missed a certain area of the vehicle when

performing the sniff.
Scioto App. Nos. 16CA3745 and 16CA3760                                           26


      {¶39} “Handler cues are conscious or unconscious signals given from

the handler that can lead a detection dog to where the handler thinks drugs

are located.” State v. Nguyen, supra, at FN. 109; citing United States v.

$80,760.00 in U.S. Currency (N.D.Tex.1991), 781 F. Supp. 462, 478, fn. 36.

The trial court heard the testimony of both Appellant and Trooper Kuehne

during the suppression hearing on whether Trooper Kuehne actually touched

the vehicle in some manner prior to the dog indicating and apparently

accepted Trooper Kuehne’s testimony as being the most credible. This was

a factual and credibility determination properly within the province of the

trial court in ruling on the motion to suppress. We further note that from a

reviewing standpoint, the placement of the trooper’s hand prior to the dog’s

indication is not visible on the video. As such, the trial court was in the best

position to hear the testimony and we defer to the trial court on this factual

determination. We reject this argument as well.

      {¶40} In light of the foregoing, and based upon the totality of the

circumstances, we conclude that the initial stop, detention, canine sniff and

subsequent search of the vehicle were lawful and thus constitutionally valid.

As such, we reject the arguments raised by Appellant related to the initial

stop, detention, canine sniff and vehicle search.
Scioto App. Nos. 16CA3745 and 16CA3760                                          27


                          MIRANDA WARNINGS

      {¶41} In addition to challenging the stop, detention, canine sniff and

search of her vehicle, Appellant argues that she was not provided with

Miranda warnings and that the statements she made to law enforcement

during the course of the traffic stop should have been suppressed. Based

upon the following, we agree with Appellant that statements made to

Trooper Lewis after the drugs were located but before she arrived at the

patrol post were properly suppressed as obtained in violation of her

constitutional rights. However, as will be discussed below, we reject the

argument as it relates to other statements Appellant made during different

timeframes of her traffic stop and subsequent arrest.

      {¶42} “In Miranda, * * * the United States Supreme Court held that

statements made during custodial interrogation, i.e. ‘questioning initiated by

law enforcement officers after a person has been taken into custody or

otherwise deprived of his freedom of action in any significant way,’ are

admissible only upon a showing that law enforcement officials followed

certain procedural safeguards to secure the accused's Fifth Amendment

privilege against self incrimination.” (Emphasis sic.) State v. Phillips, 4th

Dist. Highland No. 11CA11, 2011-Ohio-6773, ¶ 9; quoting Miranda v.

Arizona, 384 U.S. 436, 444, 986 S. Ct. 1602 (1966). Those safeguards
Scioto App. Nos. 16CA3745 and 16CA3760                                          28


include informing the defendant that “he has the right to remain silent, that

anything he says can be used against him in a court of law, that he has the

right to the presence of an attorney, and that if he cannot afford an attorney

one will be appointed for him prior to any questioning if he so desires.”

Miranda.

      {¶43} Police are not required to administer Miranda warnings to

everyone they question. State v. Fouts, 4th Dist. Washington No. 15CA25,

2016-Ohio-1104, ¶ 19; citing Oregon v. Mathiason, 429 U.S. 492, 495, 97
S. Ct. 711 (1977). “[T]he requirement that police officers administer

Miranda warnings applies only when a suspect is subjected to both custody

and interrogation.” State v. Dunn, 131 Ohio St. 3d 325, 2012-Ohio-1008, 964
N.E.2d 1037, ¶ 24. In other words, “Miranda rights only attach when both

custody and interrogation coincide.” State v. Tellington, 9th Dist. Summit

No. 22187, 2005-Ohio-470, ¶ 8; citing State v. Wiles, 59 Ohio St. 3d 71, 83,

571 N.E.2d 97 (1991). “Moreover, ‘an individual has a right to counsel only

when he is in custodial interrogation, as a suspect, or once adversary

proceedings have commenced and he becomes a defendant. See, e.g., Davis

v. United States, 512 U.S. 452, 456–457, 114 S. Ct. 2350 (1994). The person

can only invoke that right during those times.’ ” State v. Guysinger, 4th Dist.
Scioto App. Nos. 16CA3745 and 16CA3760                                         29


Ross No. 11CA3251, 2012-Ohio-4169, ¶ 12; quoting State v. Adams, 11th

Dist. Trumbull No. 2003–T–0064, 2005-Ohio-348, ¶ 43.

      {¶44} “[A]n individual has been placed into custody [if] * * *, under

the totality of the circumstances, a ‘reasonable person would have believed

that he was not free to leave.’ ” State v. Gumm, 73 Ohio St. 3d 413, 429, 653
N.E.2d 253 (1995); quoting U.S. v. Mendenhall, 446 U.S. 544, 554, 100
S. Ct. 1870 (1980). “The ‘term “interrogation” under Miranda refers not

only to express questioning, but also to any words or actions on the part of

the police (other than those normally attendant to arrest and custody) that the

police should know are reasonably likely to elicit an incriminating response

from the suspect.’ ” State v. Williams, 4th Dist. Scioto No. 10CA3381, 2012-

Ohio-6083 ¶ 18; quoting Rhode Island v. Innis, 446 U.S. 291, 301, 100 S. Ct.
1682 (1980).

      {¶45} The determination of whether a suspect is in custody presents a

mixed question of fact and law. In re R.H., 2nd Dist. Montgomery No.

22352, 2008-Ohio-773, ¶ 15. “We defer to the court's findings of fact, when

articulated, but evaluate de novo whether on those facts, [the suspect] was in

custody.” Id. A motorist temporarily detained as the subject of an ordinary

traffic stop is not “in custody” for purposes of Miranda. State v. Farris, 109
Ohio St. 3d 519, 2006-Ohio-3255, 849 N.E.2d 985, ¶ 13; citing Berkemer v.
Scioto App. Nos. 16CA3745 and 16CA3760                                           30


McCarty, 468 U.S. 420, 440, 104 S. Ct. 3138 (1984). However, if the

motorist “thereafter is subjected to treatment that renders him ‘in custody’

for practical purposes, he will be entitled to the full panoply of protections

prescribed by Miranda.” Id.; quoting Berkemer at 440. “The ‘only relevant

inquiry’ in determining whether a person is in custody is ‘how a reasonable

man in the suspect's position would have understood his situation.’ ” Id. at

¶ 14; quoting Berkemer at 442.

      {¶46} We conclude that the first category of statements made by

Appellant, which were made during her initial detention stemming from her

lawful traffic stop, were not statements made while in custody. As such, her

statements that she was simply sightseeing, heading to Kentucky to see

cousins, going to Cincinnati to shop and then returning to Michigan the same

day were admissible despite the fact that they were made without the benefit

of Miranda warnings. Because Appellant was not in custody at the time

these statements were made, there was no trigger for providing Miranda

warnings and thus, there was no error with respect to their admission into

evidence.

      {¶47} The next category of statements made by Appellant consists of

statements made voluntarily by Appellant to her passenger while they were

both in the police cruiser and while the troopers were searching the vehicle.
Scioto App. Nos. 16CA3745 and 16CA3760                                        31


We note that "[a] suspect who volunteers information without being asked

any questions is not subject to a custodial interrogation and is not entitled to

Miranda warnings." State v. Williams, 4th Dist. Scioto No. 10CA3381,

2012-Ohio-6083, ¶ 19; citing State v. McGuire, 80 Ohio St. 3d 390, 401, 686
N.E.2d 1112 (1997). In other words, “Miranda does not affect the

admissibility of ‘[v]olunteered statements of any kind.’ ” Id.; citing Miranda

at 478. When a defendant initiates communication, “nothing in the Fifth and

Fourteenth Amendments would prohibit the police from merely listening to

his voluntary, volunteered statements and using them against him at the

trial.” Edwards v. Arizona, 451 U.S. 477, 485, 101 S.Ct. 1880(1981).

Because the statements Appellant made during the search of her vehicle,

which were recorded on the cruiser cam, were voluntary and not in response

to any type of police questioning or interrogation, we find no error

associated with their admission into evidence at trial.

      {¶48} The third category of statements involves the statements made

by Appellant to Trooper Lewis after the search of the vehicle yielded

narcotics but before Appellant was Mirandized. These statements were the

subject of the second suppression hearing and were properly ordered

suppressed by the trial court. We affirm the trial court's decision with

respect to the suppression of these statements.
Scioto App. Nos. 16CA3745 and 16CA3760                                         32


      {¶49} The fourth category of statements consists of statements made

by Appellant at the patrol post after she was Mirandized by Trooper Kuehne.

To use a statement made by the accused during a custodial interrogation, the

prosecution must show: “(1) the accused, prior to any interrogation, was

given the Miranda warnings; (2) at the receipt of the warnings, or thereafter,

the accused made ‘an express statement’ that he desired to waive his

Miranda constitutional rights; (3) the accused effected a voluntary, knowing,

and intelligent waiver of those rights.” State v. Edwards, 49 Ohio St. 2d 31,

38, 358 N.E.2d 1051 (1976) (overruled on other grounds), citing Miranda.

However, contrary to the second prong in Edwards, the Supreme Court

recently held that the prosecution “does not need to show that a waiver of

Miranda rights was express. An ‘implicit waiver’ of the ‘right to remain

silent’ is sufficient to admit a suspect's statement into evidence.” Berghuis v.

Thompkins, 560 U.S. 370, 130 S. Ct. 2250, 2261 (2010) (Citation omitted).

“Where the prosecution shows that a Miranda warning was given and that it

was understood by the accused, an accused's uncoerced statement establishes

an implied waiver of the right to remain silent.” Id. at 2262. That is because

“the law can presume that an individual who, with a full understanding of

his or her rights, acts in a manner inconsistent with their exercise has made a

deliberate choice to relinquish the protection those rights afford.” Id.
Scioto App. Nos. 16CA3745 and 16CA3760                                        33


      {¶50} Appellant contends that because the questions asked of her at

the patrol post were a continuation of a line of questioning that began in the

cruiser with Trooper Lewis, statements which were properly suppressed, that

any statements given post-Miranda should also be suppressed as fruit of the

poisonous tree. We disagree. The statements at issue involve Appellant's

admissions to law enforcement during questioning at the patrol post that she

was bringing the drugs to "a fein named Rock" who lived on High Street in

Portsmouth, Ohio, in exchange for $13,000.

      {¶51} The record before us indicates that Appellant testified at the

first suppression hearing that she was never, at any point, provided with

Miranda warnings. However, the record further reflects that at the second

suppression hearing, Trooper Kuehne testified that he did not question

Appellant until he took her to the patrol post, and that he only questioned her

after he Mirandized her. As already discussed, the trial court ordered that

statements made by Appellant in response to questioning by Trooper Lewis

after the search, but prior to arriving at the patrol post, be suppressed.

However, the trial court found, at the second suppression hearing, that a

Miranda warning was provided by Trooper Kuehne at the patrol post and

that statements made thereafter were admissible.
Scioto App. Nos. 16CA3745 and 16CA3760                                       34


      {¶52} In State v. Osman, 4th Dist. Athens No. 09CA36, 2011-Ohio-

4626, this Court rejected an argument that statements given before the police

provided Miranda warnings tainted subsequent statements made after

receiving Miranda warnings. In reaching our conclusion, we relied upon the

reasoning of the United States Supreme Court in Oregon v. Elstad, 470 U.S.
298, 105 S. Ct. 1285 (1985), which considered the question of whether a

defendant could waive his Miranda rights if the defendant had previously

responded to uncoercive questions prior to receiving Miranda warnings. In

Osman, we quoted Oregan v. Elstad as follows:

      "* * * the dictates of Miranda and the goals of the Fifth
      Amendment proscription against use of compelled testimony
      are fully satisfied in the circumstances of this case by barring
      use of the unwarned statement in the case in chief. No further
      purpose is served by imputing 'taint' to subsequent statements
      obtained pursuant to a voluntary and knowing Miranda waiver.
      We hold today that a suspect who has once responded to
      unwarned yet uncoercive questioning is not thereby disabled
      from waiving his rights and confessing after he has been given
      the requisite Miranda warnings." Id.

      {¶53} Despite Appellant's testimony at the first suppression hearing

that she was never warned, and her re-argument at the second suppression

that she was never warned, the trial court found otherwise based upon the

testimony of Trooper Kuehne. We defer to the trial court's factual findings

on this issue. Further, based upon the foregoing case law, we cannot

conclude that the trial court erred in refusing to suppress Appellant's
Scioto App. Nos. 16CA3745 and 16CA3760                                       35


statements made at the patrol post, which were made, as found by the trial

court, after Trooper Kuehne had provided Appellant with a Miranda

warning.

      {¶54} Finally, Appellant argues that she was erroneously advised at

both suppression hearings of her rights under the Fifth Amendment and

waiver thereof by testifying, which prejudiced her in that she was prevented

from testifying that she was never Mirandized at the suppression stage. The

record reveals the following testimony during the first suppression hearing at

the point in which Appellant was called to testify:

      "Mr. Tieman [the prosecutor]: Your Honor, I think it may be
      necessary to advise her of her Fifth Amendment Rights
      considering this case may go to trial and anything she says
      could be used against her.

      The Court: Ma'am do you understand that?

      Defendant: Yes, sir."

Appellant thereafter went on to testify at the first suppression regarding her

version of the traffic stop as well as her claim that she never received

Miranda warnings, nor signed a waiver of her Miranda rights. On cross-

examination, when asked whether she was, in fact, transporting drugs into

Scioto County, Appellant pleaded the Fifth Amendment. Thus, the record

reflects Appellant was permitted to testify that she was not provided with

Miranda warnings.
Scioto App. Nos. 16CA3745 and 16CA3760                                         36


       {¶55} The record further reveals the following testimony at the

second suppression hearing at the point in which Appellant was called to

testify:

       "Mr. Tieman: Your Honor, could we clarify for the record
       though, that once she takes the stand she's waived her Fifth
       Amendment Right to remain silent. [sic]

       The Court: Absolutely.

       Mr. Tieman: All right.

       Mr. Loesch [Appellant's counsel]: You understand that? But I
       have to question you about whether or not you received
       Miranda rights.

       The Court: You can't choose what you testify to, Mr. Loesch.
       Once you take the stand everything's open.

       Mr. Loesch: After a discussion with my client, she says that
       she'd elect not to take the stand, so I'd concur."

Thus, it appears from the foregoing that although the warning did prevent

Appellant from testifying regarding the fact that she did not receive Miranda

warnings at the second suppression hearing, she had already testified on that

issue at the first hearing. As such, we find any error to be harmless as the

testimony Appellant alleges she was prevented from providing had already

been given and would have merely been duplicative.

       {¶56} Further, with respect to whether such a warning should have

been given at all, we note that "when a defendant testifies at a pretrial
Scioto App. Nos. 16CA3745 and 16CA3760                                           37


suppression hearing, those statements cannot be used to prove the

defendant's guilt." State v. Riddle, 12th Dist. Brown No. CA97-05-012, 1998
WL 161384, *3 (Apr. 6, 1998); citing Simmons v. United States, 390 U.S.
377, 88 S. Ct. 967 (1968). As explained in Riddle, "the reasoning is a

defendant should not have to risk exercising his constitutional rights by

testifying in a suppression hearing at the risk of incriminating himself." Id;

citing Simmons at 394. However, the Riddle court ultimately held, relying

on the reasoning of other jurisdictions, that "impeachment of a defendant

with sworn testimony from a suppression hearing is constitutionally

permissible." Id. at *4; citing People v. Douglas, 66 Cal. App. 3d 998, 1005,

136 Cal. Rptr. 358, 36 (1977); Gray v. State, 43 Md.App. 238, 245, 403 A.2d
853 (1979); People v. Sturgis, 58 Ill. 2d 211, 216, 317 N.E.2d 545 (1974),

certiori denied (1975), 420 U.S. 936, 95 S. Ct. 1144. In reaching its decision,

the Riddle court reasoned as follows:

      "Appellant was not under any physical coercion or the legal
      obligation to testify[,]" but rather "with the advice of counsel,
      chose to testify at the pretrial suppression hearing and '[h]aving
      voluntarily taken the stand, [appellant] was under an obligation
      to speak truthfully and accurately * * *.' " Riddle at *4.

      {¶57} Considering the foregoing, we cannot conclude that the

advisement given to Appellant upon taking the witness stand at the

suppression hearings was completely erroneous. Although statements made
Scioto App. Nos. 16CA3745 and 16CA3760                                         38


by Appellant during the hearing could not be used against her at a later trial

to prove her guilt, they could be used to impeach her. As such, we conclude

the advisement was incomplete, but not inaccurate.

                       ASSIGNMENT OF ERROR II

      {¶58} In her second assignment of error, Appellant contends that her

due process rights were violated and that her indictment and convictions did

not set forth proper elements of the crimes charged or valid statutory

provisions for the crimes, which Appellant further contends requires reversal

of her convictions. Appellant again sets forth multiple issues presented for

review, which are as follows: 1) whether the indictment for trafficking and

possession of hydrocodone was defective; 2) whether the indictment was

void on the charges involving hydrocodone as setting forth violation of

erroneous schedule and statutory provisions; 3) whether the erroneous

verdict forms on the hydrocodone charges resulted in unlawful convictions

on those charges; 4) whether the erroneous charges resulted in substantial

prejudice to the defendant and resulted in convictions on four charges and

sentences on two when the hydrocodone charges should have been included

with the oxycodone charges; 5) whether the failure of defense counsel to

object to the faulty and void indictment and verdict forms constitutes plain

error; and 5) whether the failure of defense counsel to object to the faulty
Scioto App. Nos. 16CA3745 and 16CA3760                                          39


and void indictment and verdict forms, along with the other failures set forth

herein constitute ineffective assistance of counsel.

      {¶59} Appellant briefly mentions two other alleged errors under this

assignment of error as follows:

      "Additional violations of Appellant's due process rights include
      but are not limited to the denial of her requests for a
      continuance of the second suppression hearing and the trial due
      to her husband's stroke and the denial of her motion for an
      acquittal pursuant to Crim.R. 29(A)."

Pursuant to App.R. 12(A)(2), this Court may disregard an assignment of

error presented for review if the party raising it fails to identify in the record

the error on which the assignment of error is based or fails to argue the

assignment separately in the brief, as required under App.R. 16(A). See

Wright v. Suzuki Motor Corp., 4th Dist. Meigs Nos. 03CA2, 03CA3, and

03CA4, 2005-Ohio-3494, FN. 9. Appellant has failed to separately argue

these arguments in accordance with App.R. 16. Though the appellate court

has the option to address two or more assignments of error at once, the

parties do not. Grimes v. Grimes, 4th Dist. Washington No. 10CA23, 975
N.E.2d 946, FN. 4. Because these alleged errors are simply mentioned and

not even fully argued or developed, and there is no explanation as to how

Appellant was prejudiced, we decline to address these extraneous arguments.
Scioto App. Nos. 16CA3745 and 16CA3760                                                                    40


         {¶60} On appeal, the State concedes that hydrocodone is not a

Schedule III drug, but rather is a Schedule II drug. The State contends that

only the schedule of the drug was misidentified and that the statutory

sections included in the indictment were correct. The State further argues

that because the error inured to the benefit of Appellant, she was not

prejudiced as a result. A review of the indictment in relation to the pertinent

statutes is necessary.3

         {¶61} A review of the record indicates that Appellant was indicted

for one count of trafficking in drugs and one count of possession of drugs,

counts three and four respectively, on April 20, 2015. The indictment

specified that the drug involved in both of these counts was hydrocodone,

and identified the hydrocodone as a Schedule III drug in an amount equal to

or exceeding five times the bulk amount but less than fifty times the bulk

amount. Count three, the trafficking charge, alleged a violation of R.C.

2925.03(A)(2) and (C)(2)(d), a third degree felony. Count four, the

possession charge, alleged a violation of R.C. 2925.11(A) and (C)(2)(c), a

third degree felony.

         {¶62} However, because hydrocodone is a Schedule II drug, rather

than a Schedule III drug, Appellant should have been indicted, under count

3
  There have been multiple revisions to the pertinent statutes since Appellant committed the offenses at
issue. Thus, we apply the versions of the statute in effect at the time the offenses herein were committed.
Scioto App. Nos. 16CA3745 and 16CA3760                                         41


three trafficking in drugs, for a violation of R.C. 2925.03(A)(2) and

(C)(1)(d), a second degree felony, rather than R.C. 2925.03(A)(2) and

(C)(2)(d), a third degree felony. Likewise, under count four possession of

drugs, Appellant should have been indicted for a violation of R.C.

2925.11(A) and (C)(1)(c), a second degree felony, rather than R.C.

2925.11(A) and (C)(2)(c), a third degree felony. Thus, an error regarding

the schedule of the drug resulted in an error in the identification of the

proper subsection of the statute which determines the felony level of the

offense.

      {¶63} “ ‘Article I, Section 10 of the Ohio Constitution provides that

“no person shall be held to answer for a capital, or otherwise infamous,

crime, unless on presentment or indictment of a grand jury.” Thus, the Ohio

Constitution guarantees an accused that the essential facts constituting the

offense for which he is tried will be found in the indictment by the grand

jury.’ ” State v. Jackson, 134 Ohio St. 3d 184, 2012-Ohio-5561, 980 N.E.2d
1032, ¶ 12; quoting State v. Pepka, 125 Ohio St. 3d 124, 2010-Ohio-1045,

926 N.E.2d 611, ¶ 14; citing Harris v. State, 125 Ohio St. 257, 264, 181
N.E. 104 (1932). As noted in Jackson at ¶ 12, “Crim.R. 7(B) provides, ‘The

statement [specifying the offense in an indictment] may be made in ordinary

and concise language without technical averments or allegations not
Scioto App. Nos. 16CA3745 and 16CA3760                                        42


essential to be proved. The statement may be in the words of the applicable

section of the statute, provided the words of that statute charge an offense, or

in words sufficient to give the defendant notice of all the elements of the

offense with which the defendant is charged.’ ”

      {¶64} “ ‘An indictment meets constitutional requirements if it “first,

contains the elements of the offense charged and fairly informs a defendant

of the charge against which he must defend, and, second, enables him to

plead an acquittal or conviction in bar of future prosecutions for the same

offense.” ’ ” Jackson at ¶ 13; quoting State v. Childs, 88 Ohio St. 3d 558,

565, 728 N.E.2d 379 (2000); in turn quoting Hamling v. United States, 418
U.S. 87, 117, 94 S. Ct. 2887 (1974). “ ‘Generally, the requirements of an

indictment may be met by reciting the language of the criminal statute.’ ”

Jackson at ¶ 14; quoting State v. Childs, 88 Ohio St. 3d 194, 199, 724 N.E.2d
781 (2000); citing State v. Murphy, 65 Ohio St. 3d 554, 583, 605 N.E.2d 884

(1992). However, “if the indictment does not name the essential elements of

the criminal offense charged, the indictment is insufficient to charge the

defendant with that offense.” Jackson at ¶ 14; citing State v. Jester, 32 Ohio

St.3d 147, 149, 512 N.E.2d 962 (1987).

      {¶65} In State v. Horner, 126 Ohio St. 3d 466, 2010-Ohio-3830, 935
N.E.2d 26, ¶ 10, the Supreme Court of Ohio noted that “[t]he purpose of a
Scioto App. Nos. 16CA3745 and 16CA3760                                             43


grand jury indictment has always been to give notice to the accused: ‘[A]

criminal offense must be charged with reasonable certainty in the indictment

so as to apprise the defendant of that which he may expect to meet and be

required to answer; so that the court and jury may know what they are to try,

and the court may determine without unreasonable difficulty what evidence

is admissible.’ ” Quoting Horton v. State, 85 Ohio St. 13, 19, 96 N.E. 797

(1911). Further, it should be noted that the Court held in Horner that

“failure to timely object to a defect in an indictment constitutes waiver of the

error.” Horner at ¶ 46; citing Crim.R. 12(C)(2) (objections to defect in

indictment must be raised before trial.). Thus, “[a]ny claim of error in the

indictment in such a case is limited to a plain-error review on appeal.” Id.;

citing State v. Frazier, 73 Ohio St. 3d 323, 652 N.E.2d 1000; Crim.R. 52(B).

      {¶66} Appellate courts take notice of plain error with the utmost of

caution, under exceptional circumstances and only to prevent a manifest

miscarriage of justice. State v. Gardner, 118 Ohio St. 3d 420, 2008-Ohio-

2787, 889 N.E.2d 995, at ¶ 78; State v. Patterson, 4th Dist. Washington No.

05CA16, 2006-Ohio-1902, ¶ 13. Plain error should only be noticed if the

error seriously affects the fairness, integrity or public reputation of judicial

proceedings. See State v. Bundy, 2012-Ohio-3934, 974 N.E.2d 139, ¶ 66.

The Supreme Court of Ohio recently stated that appellate courts should be
Scioto App. Nos. 16CA3745 and 16CA3760                                         44


conservative in their application of plain-error review, reserving notice of

plain error for situations that involve more than merely theoretical prejudice

to substantial rights. State v. Steele, 138 Ohio St. 3d 1, 2013-Ohio-2470, 3
N.E.3d 135, ¶ 30.

      {¶67} Further, with regard to Appellant’s argument that she received

ineffective assistance of counsel as a result of her counsel’s failure to object

to the error in the indictment, we note that criminal defendants have a right

to counsel, including a right to the effective assistance from counsel.

McMann v. Richardson, 397 U.S. 759, 771, 90 S. Ct. 1441 (1970), fn. 14;

State v. Stout, 4th Dist. Gallia No. 07CA5, 2008–Ohio–1366, ¶ 21. To

establish constitutionally ineffective assistance of counsel, a criminal

defendant must show (1) that his counsel's performance was deficient and

(2) that the deficient performance prejudiced the defense and deprived him

of a fair trial. Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052

(1984); State v. Issa, 93 Ohio St. 3d 49, 67, 752 N.E.2d 904 (2001); State v.

Goff, 82 Ohio St. 3d 123, 139, 694 N.E.2d 916 (1998). “In order to show

deficient performance, the defendant must prove that counsel's performance

fell below an objective level of reasonable representation. To show

prejudice, the defendant must show a reasonable probability that, but for
Scioto App. Nos. 16CA3745 and 16CA3760                                        45


counsel's errors, the result of the proceeding would have been different.”

State v. Conway, 109 Ohio St. 3d 412, 2006–Ohio–2815, 848 N.E.2d 810,

¶ 95. “Failure to establish either element is fatal to the claim.” State v.

Jones, 4th Dist. Scioto No. 06CA3116, 2008–Ohio–968, ¶ 14.

      {¶68} “When considering whether trial counsel's representation

amounts to deficient performance, ‘a court must indulge a strong

presumption that counsel's conduct falls within the wide range of reasonable

professional assistance.’ ” State v. Walters, 4th Dist. Washington Nos.

13CA33 & 13CA36, 2014–Ohio–4966, ¶ 23; quoting Strickland at 689.

“Thus, ‘the defendant must overcome the presumption that, under the

circumstances, the challenged action might be considered sound trial

strategy.’ ” Id. “A properly licensed attorney is presumed to execute his

duties in an ethical and competent manner.” State v. Taylor, 4th Dist.

Washington No. 07CA11, 2008–Ohio–482, ¶ 10; citing State v. Smith, 17
Ohio St. 3d 98, 100, 477 N.E.2d 1128 (1985). “Therefore, a defendant bears

the burden to show ineffectiveness by demonstrating that counsel's errors

were so serious that he or she failed to function as the counsel guaranteed by

the Sixth Amendment.” Walters at ¶ 23; citing State v. Gondor, 112 Ohio

St.3d 377, 2006–Ohio–6679, 860 N.E.2d 77, ¶ 62 and State v. Hamblin, 37
Ohio St. 3d 153, 524 N.E.2d 476 (1988).
Scioto App. Nos. 16CA3745 and 16CA3760                                           46


      {¶69} “To establish prejudice, a defendant must demonstrate that a

reasonable probability exists that but for counsel's errors, the result of the

trial would have been different.” Walters at ¶ 24; citing State v. White, 82
Ohio St. 3d 16, 23, 693 N.E.2d 772 (1998) and State v. Bradley, 42 Ohio

St.3d 136, 538 N.E.2d 373 (1989), at paragraph three of the syllabus.

“Furthermore, courts may not simply assume the existence of prejudice, but

must require that prejudice be affirmatively demonstrated.” Walters at ¶ 24.

“There are countless ways to provide effective assistance in any given case;

therefore, judicial scrutiny of counsel's performance must be highly

deferential.” Id. (Citations omitted).

      {¶70} The indictment at issue herein charged Appellant with

possession and trafficking of hydrocodone in an amount exceeding five

times but less than fifty times the bulk amount. The indictment listed the

proper initial revised code sections of R.C. 2925.03(A)(2), trafficking, and

R.C. 2925.03 (A), possession. For instance, R.C. 2925.03(A)(2) provides

that “[n]o person shall knowingly do any of the following: * * * [p]repare

for shipment, ship, transport, deliver, prepare for distribution, or distribute a

controlled substance or a controlled substance analog, when the offender

knows or has reasonable cause to believe that the controlled substance or a

controlled substance analog is intended for sale or resale by the offender or
Scioto App. Nos. 16CA3745 and 16CA3760                                        47


another person.” R.C. 2925.11(A) provides that “[n]o person shall

knowingly obtain, possess, or use a controlled substance or a controlled

substance analog.”

      {¶71} Unfortunately, because hydrocodone was changed from a

Schedule III to a Schedule II drug prior to the commission of Appellant’s

offenses, the State inadvertently indicted Appellant under another subsection

of each statute. For instance, the determination of the schedule of the drug,

as well as the amount of the drug involved determines the felony level of the

offense. Nevertheless, we conclude the language of the indictment put

Appellant on notice of the type of drug and the amount of drugs she was

accused of possessing and trafficking. In State v. Judy, 4th Dist. Ross No.

08CA3013, 2008-Ohio-5551, this Court rejected an argument that the State

failed to prove all the elements of the offense because it failed to prove that

the substance allegedly possessed by the defendant was a controlled

substance listed under Schedule II of the R.C. 3719.41. In reaching our

decision, we relied upon the reasoning set forth in State v. O’Connor, 12th

Dist. Fayette No. CA2007-01-005, 2008-Ohio-2415, ¶ 37 (“the state was not

required to prove that crack cocaine, cocaine, or marijuana are controlled

substances in Schedules I, II or R.C. 3719.41 because, by law, they are.”).

Applying the reasoning of O’Connor, we determined in Judy that “the State
Scioto App. Nos. 16CA3745 and 16CA3760                                             48


presented sufficient evidence, by virtue of the BCI & I laboratory report, that

the substance that formed the basis of the charge against Appellant was

crack cocaine, which is, as a matter of law, a Schedule II controlled

substance.” Judy at ¶ 26.

       {¶72} Recognizing that the facts presently before us are different than

those in Judy, in that the only issue in Judy involved proving the elements of

the offense at trial rather than charging all of the elements of the offense in

the indictment, we still find the reasoning contained therein provides

guidance on this issue. Because the schedule of a particular drug is, by law,

what it is, and need not be expressly proven by the State, we find that

although an error in the indictment related to the identification of the proper

schedule of a drug is, in fact, an error, it is not an error that invalidates an

otherwise valid indictment.

       {¶73} Here, the indictment charged Appellant with possession of a

controlled substance, hydrocodone, exceeding five times but less than fifty

times the bulk amount. The State was not required to allege or prove the

schedule of drug that hydrocodone is an element of the offense. The State

presented expert testimony that the drugs recovered from Appellant’s

vehicle were positively identified as hydrocodone and that the amount tested

was consistent with the amount alleged in the indictment. Further, verdict
Scioto App. Nos. 16CA3745 and 16CA3760                                        49


forms indicate the jury found Appellant guilty of possession and trafficking

of hydrocodone in the bulk amount as specified in the indictment.

Accordingly, we cannot conclude Appellant was prejudiced by the fact that

the indictment contained an incorrect subsection of the possession and

trafficking statutes, an error which stemmed from an error in the

identification of the correct drug schedule of hydrocodone.

      {¶74} In reaching this decision, we are mindful of the Supreme Court

of Ohio’s recent decision in Jackson, supra, at syllabus, which held that

“[f]or the purpose of identifying the drug involved in a drug-trafficking

offense under R.C. 2925.03(A), an indictment is sufficient if it names the

schedule in which the drug appears.” Jackson involved a situation where the

indictment failed to name the specific drug involved, but listed the schedule

of the drug. Id. at ¶ 2. However, in the present case, the specific name of the

drug involved was listed in the indictment and thus Jackson is not directly

applicable. Further, we do not construe the holding in Jackson to require the

schedule of the drug be included in the indictment when the specific name of

the drug is included. To this end, we believe Jackson is not inconsistent

with our holding in Judy as to the idea that the schedule of a particular drug

is, by law, what it is, without resort to the State having to affirmatively

allege or prove such element.
Scioto App. Nos. 16CA3745 and 16CA3760                                         50


      {¶75} Further, because the error in the present case did, in fact, inure

to the benefit of Appellant in that she ended up being charged, convicted and

sentenced for third degree felony offenses, rather than second degree felony

offenses, Appellant has not established that she was prejudiced as a result of

this error in the indictment. As such, we cannot conclude that the error rises

to the level of plain error such that would require reversal of Appellant’s

convictions, nor can we conclude that her counsel’s failure to object to the

error in the indictment constitutes ineffective assistance of counsel.

Specifically, with regard to Appellant’s ineffective assistance of counsel

argument, we indulge a strong presumption that counsel’s decision not to

bring the error to the court’s attention was sound trial strategy as the

Appellant actually benefitted from the error in that it was a lesser felony

with a lesser penalty.

      {¶76} Finally, we reject the allied offenses argument raised under this

assignment of error. Appellant essentially contends that because oxycodone

and hydrocodone are both Schedule II drugs with a combined amount of less

than fifty times the bulk amount, her convictions for possession and

trafficking of oxycodone and hydrocodone should have merged for purposes

of sentencing. Appellant argues she was thus prejudiced by the prosecution

of the hydrocodone offenses as Schedule III as opposed to Schedule II drugs.
Scioto App. Nos. 16CA3745 and 16CA3760                                         51


      {¶77} The Double Jeopardy Clause of the Fifth Amendment to the

United States Constitution provides that no person shall “be subject for the

same offence to be twice put in jeopardy of life or limb,” and this protection

applies to Ohio citizens through the Fourteenth Amendment and is

additionally guaranteed by Article I, Section 10 of the Ohio Constitution.

This constitutional protection prohibits multiple punishments in a single trial

for the same offense. North Carolina v. Pearce, 395 U.S. 711, 717, 89 S. Ct.
2072, (1969), overruled on other grounds; Alabama v. Smith, 490 U.S. 794,

109 S. Ct. 2201 (1989).

      {¶78} The General Assembly enacted R.C. 2941.25 to specify when

multiple punishments can be imposed:

      (A) Where the same conduct by defendant can be construed to
          constitute two or more allied offenses of similar import, the
          indictment or information may contain counts for all such
          offenses, but the defendant may be convicted of only one.

      (B) Where the defendant's conduct constitutes two or more
          offenses of dissimilar import, or where his conduct results
          in two or more offenses of the same or similar kind
          committed separately or with a separate animus as to each,
          the indictment or information may contain counts for all
          such offenses, and the defendant may be convicted of all of
          them.

Merger is a sentencing question, and the defendant bears the burden of

establishing his entitlement to the protection of R.C. 2941.25. State v.

Washington, 137 Ohio St. 3d 427, 2013-Ohio-4982, 999 N.E.2d 661, ¶ 18.
Scioto App. Nos. 16CA3745 and 16CA3760                                            52


      {¶79} Under current Ohio law courts can only impose multiple

punishments in a single trial for a defendant's conduct under two situations:

1) where the charged crimes are not allied offenses, i.e. it is not possible to

commit multiple crimes with the same action, State v. Johnson, 128 Ohio

St.3d 153, 2010-Ohio-6314, 942 N.E.2d 1061; and 2) the crimes are allied

offenses but the defendant's actions have dissimilar import, i.e. the crimes

were committed separately, or with a separate animus, or the resulting harm

for each offense is separate and identifiable. State v. Ruff, 143 Ohio St. 3d
114, 2015-Ohio-995, 34 N.E.3d 892, paragraph one of the syllabus.

      {¶80} Initially, we note that Appellant failed to raise an allied

offenses argument at the trial court level and, as a result, this argument is

also subject to a plain error analysis. We next note that we failed to find

plain error or ineffective assistance of counsel regarding the error in the

indictment that Appellant argues led to the imposition of multiple sentences

for what she argues were allied offenses of similar import. Finally, and

contrary to Appellant’s argument, this Court has previously noted that the

Supreme Court of Ohio “has held that the simultaneous possession of

different types of controlled substances can constitute multiple offenses

under R.C. 2925.11.” State v. Westbrook, 4th Dist. Scioto No. 09CA3277,

2010-Ohio-2692, ¶ 42; citing State v. Delfino, 22 Ohio St. 3d 270, 490
Scioto App. Nos. 16CA3745 and 16CA3760                                        53
N.E.2d 884, at syllabus (1980). In Westbrook we reasoned that “[t]he

legislature clearly intended that possession of different drug groups

constitutes different offenses.” Id.; citing Delfino at 274. Likewise, in State

v. Pitts, 4th Dist. Scioto No. 99CA2675, 2000 WL 1678020, *11, we

rejected an argument that simultaneously trafficking in two Schedule IV

drugs constitutes only one offense. Consistent with our prior reasoning in

both Westbrook and Pitt, we reject Appellant’s argument that convictions for

possession and trafficking of oxycodone and hydrocodone should merge

simply because both are Schedule II drugs.

      {¶81} In light of the foregoing, we find no merit to any of the

arguments raised under Appellant’s second assignment of error.

Accordingly, it is overruled.

                       ASSIGNMENT OF ERROR III

      {¶82} In her third assignment of error, Appellant contends that the

trial court erred in sentencing her. She raises two issues under this

assignment of error as follows: 1) whether the trial court abused its

discretion in imposing a harsh sentence upon her when she has no criminal

record; and 2) whether a court may impose a harsher sentence for reasons

already covered by the legislature in setting forth the level(s) of the offenses

in the statute charged. The State responds by contending that the trial court
Scioto App. Nos. 16CA3745 and 16CA3760                                         54


made the necessary findings to support the consecutive sentences imposed

and that the record supports those findings.

      {¶83} Appellant relies on State v. Kalish, 120 Ohio St. 3d 23, 2008–

Ohio–4912, 896 N.E.2d 124, to support her argument that the trial court

abused its discretion by imposing harsh and consecutive sentences on her, as

she had no prior criminal history of criminal conduct, worked several jobs to

take care of her elderly father and sick husband, and is an “upstanding

citizen.” However, when reviewing felony sentences, we apply the standard

of review set forth in R.C. 2953.08(G)(2). State v. Brewer, 2014–Ohio–

1903, 11 N.E.3d 317, ¶ 33 (4th Dist.) (“we join the growing number of

appellate districts that have abandoned the Kalish plurality's second step

abuse-of-discretion standard of review; when the General Assembly

reenacted R.C. 2953.08(G)(2), it expressly stated ‘[t]he appellate court's

standard of review is not whether the sentencing court abused its

discretion”); see also State v. Graham, 4th Dist. Highland No. 13CA11,

2014–Ohio–3149, ¶ 31. R.C. 2953.08(G)(2) specifies that an appellate court

may increase, reduce, modify, or vacate and remand a challenged felony

sentence if the court clearly and convincingly finds either that “the record

does not support the sentencing court's findings” under the specified

statutory provisions or “the sentence is otherwise contrary to law.”
Scioto App. Nos. 16CA3745 and 16CA3760                                          55


      {¶84} Here, it appears that sentences Appellant received on counts

one and three were within the statutory range for each offense, thus it cannot

be said that the length of either sentence is contrary to law. Further, with

respect to the trial court’s decision to order the sentences be served

consecutively, under the tripartite procedure set forth in R.C. 2929.14(C)(4)

for imposing consecutive sentences, the trial court had to find that (1)

consecutive sentences are necessary to protect the public from future crime

or to punish the offender; (2) consecutive sentences are not disproportionate

to the seriousness of the offender's conduct and to the danger the offender

poses to the public; and (3) that one of three circumstances specified in the

statute applies. See generally State v. Baker, 4th Dist. Athens No. 13CA18,

2014–Ohio–1967, ¶ 35–36. The trial court is required to make these

findings at the sentencing hearing and to incorporate its findings in its

sentencing entry. State v. Bonnell, 140 Ohio St. 3d 209, 2014–Ohio–3177, 16
N.E.3d 659, syllabus. “The trial court need not use talismanic words to

comply with R.C. 2929.14(C)(4), but it must be clear from the record that

the trial court actually made the required findings.” State v. Campbell, 4th

Dist. Adams No. 13CA969, 2014–Ohio–3860, at ¶ 25.

      {¶85} Although the trial court must make the required findings before

imposing consecutive sentences, the court is under no obligation to make
Scioto App. Nos. 16CA3745 and 16CA3760                                        56


specific findings under the various factors in these statutes. See State v.

Kulchar, 4th Dist. Athens No. 10CA6, 2015–Ohio–3703, ¶ 47. Nor did the

trial court have any obligation under R.C. 2929.14(C)(4) to state reasons to

support its findings to impose consecutive sentences. Bonnell at syllabus

(“In order to impose consecutive terms of imprisonment, a trial court is

required to make the findings mandated by R.C. 2929.14(C)(4) at the

sentencing hearing and incorporate its findings into its sentencing entry, but

it has no obligation to state reasons to support its findings”).

      {¶86} We reject Appellant’s assertion that consecutive sentences

were unwarranted. Here, the trial court’s judgment entry stated that it had

considered the principles and purposes of sentencing under R.C.

2929.11(A)(B) and (C), had considered and balanced the seriousness and

recidivism factors under R.C. 2929.12(B)-(E) and had found a presumption

in favor of prison. The trial court further expressly found 1) that consecutive

sentences were necessary to protect the public from future crime or to punish

the offender; 2) that consecutive sentences were not disproportionate to the

seriousness of the offender’s conduct and to the danger the offender poses to

the public; and 3) that at least two of the offenses were committed as part of

one or more courses of conduct, and the harm caused by two or more

multiple offenses so committed was so great or unusual that no single prison
Scioto App. Nos. 16CA3745 and 16CA3760                                          57


term for any of the offenses committed as part of any of the course of

conduct adequately reflects the seriousness of the offender’s conduct. Thus,

the required findings were made by the trial court before imposing

consecutive sentences and further, the trial court was under no obligation to

state its reasons for making its findings.

      {¶87} In State v. Campbell, 4th Dist. Adams No. 15CA1012, 2016-

Ohio-415, ¶ 15, we noted that courts have upheld the imposition of

consecutive sentences that even included a life sentence as long as the trial

court makes the required findings. Citing State v. Peak, 8th Dist. Cuyahoga

No. 102850, 2015-Ohio-4702, ¶ 8-14 (affirming the imposition of two

consecutive life sentences with the possibility of parole after ten years on

each of the two counts for rape of a victim less than thirteen years old.). In

light of that reasoning, we held that Campbell had “failed to establish that

the trial court clearly and convincingly imposed a sentence that was either

not supported by the record or otherwise contrary to law.” Id. at ¶16. The

same reasoning applies herein and leads to the same result.

      {¶88} Here, Appellant was found guilty of four felony drug offenses

that involved the possession and trafficking of approximately 500

oxycodone pills and approximately 200 hydrocodone pills into Scioto

County for distribution. The trial court considered all of the pertinent
Scioto App. Nos. 16CA3745 and 16CA3760                                           58


statutes, balanced all of the pertinent factors and made all of the necessary

findings before imposing consecutive sentences. As such, we cannot

conclude that the imposition of consecutive sentences was contrary to law or

unsupported by the record. Accordingly, Appellant’s third assignment of

error is overruled.

                       ASSIGNMENT OF ERROR IV

      {¶89} In her fourth and final assignment of error, Appellant contends

that the trial court erred in refusing to grant a new trial based upon jury

misconduct. Appellant presents only one issue for review under this

assignment of error, which questions whether the conduct of the jurors and

the trial court require a new trial. The State concedes that juror misconduct

occurred when two jurors looked up the definition of the word “aggravated”

on their cell phones and read the definition to the other jurors. However, the

State argues that because each juror testified that he or she did not rely on

the information looked up on the cell phone in reaching their decision,

Appellant was not prejudiced.

      {¶90} Crim.R. 33(A) provides: “A new trial may be granted on

motion of the defendant for any of the following causes affecting materially

his substantial rights: * * * (2) Misconduct of the jury * * *.” The decision

to grant or deny a motion for a new trial rests within the trial court's sound
Scioto App. Nos. 16CA3745 and 16CA3760                                           59


discretion. State v. Schiebel, 55 Ohio St. 3d 71, 564 N.E.2d 1140, paragraph

one of the syllabus (1990). Accordingly, we will not reverse the trial court's

denial of Appellant's motion absent an abuse of discretion. Id. An “abuse of

discretion” connotes that the court's attitude is “unreasonable, arbitrary, or

unconscionable.” Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219 450
N.E.2d 1140 (1983); Booth v. Booth, 44 Ohio St. 3d 142, 144 541 N.E.2d
1028 (1989).

      {¶91} This Court has previously held that an inquiry into alleged

juror misconduct requires a two-pronged analysis. State v. Coleman, 4th

Dist. Scioto No. 05CA3037, 2006-Ohio-3200, ¶ 10; citing State v. Taylor,

73 Ohio App. 3d 827, 833, 598 N.E.2d 818 (4th Dist.1991), motion for leave

to appeal overruled (1991), 62 Ohio St. 3d 1453; see also State v. Marshall,

4th Dist. Lawrence No. 06CA23, 2007-Ohio-6298, ¶ 57. First the trial court

must determine whether misconduct occurred. Id. Then, if juror misconduct

is found, the court must determine whether the misconduct materially

affected the appellant's substantial rights. Id. “ ‘Trial courts are given broad

discretion when dealing with allegations of juror misconduct.’ ” Marshall at

¶ 57 (internal citations omitted). “Thus, its decision when faced with such

allegations must be reviewed for an abuse of discretion.” Id.
Scioto App. Nos. 16CA3745 and 16CA3760                                                                   60


         {¶92} In State v. Fowler, 2nd Dist. Clark No. 2015-CA-95, 2016-

Ohio-5867, it was noted that “ ‘independent inquiry by a juror about the

evidence or the law violates the juror’s duty to limit his considerations to the

evidence, arguments, and law presented in open court, and such activity is

juror misconduct.’ ” Further, “if juror misconduct in the form of an

independent investigation is discovered, the trial court is ‘required to inquire

of that particular juror to determine whether he or she remained impartial

after the independent investigation.’ ” Fowler at ¶ 9. Additionally, as noted

in Fowler at ¶ 9, “ ‘[i]t is well-established that “the party complaining about

juror misconduct must establish prejudice.” ’ ” (noting that the requirement

of prejudice is reflected in Crim.R. 33(A)(2); citing State v. King, 6th Dist.

Lucas No. L-08-1126, 2010-Ohio-290, ¶ 23; quoting State v. Adams, 103
Ohio St. 3d 508, 2004-Ohio-5845, 817 N.E.2d 29, ¶ 42.

         {¶93} In response to Appellant’s motion for a new trial based upon

alleged juror misconduct, the trial court conducted a hearing to determine if

misconduct had, in fact, occurred.4 The trial court controlled the hearing by

questioning each juror separately about their knowledge and involvement

regarding looking up definitions of words on the internet via the use of a cell

phone during deliberations. The trial court also permitted counsel to

4
  Because not all jurors appeared for the first hearing a second hearing was also held to question the
remaining jurors.
Scioto App. Nos. 16CA3745 and 16CA3760                                          61


question each juror as well. The testimony obtained at the hearing

established that two jurors did look up the definition of the word

“aggravated” during deliberations and read the definition to the other jurors.

However, the testimony also indicated that the jury sent a question to the

court asking for that definition as well. Several jurors testified that the

definition provided by the court was the same as the one provided on the

internet. Some jurors testified that in the response to their request for a

definition the court also stated that the definition did not matter for their

purposes. All jurors unanimously testified that they did not rely on the

online definition of the word “aggravated” in their deliberations and that the

information did not sway their decision.

      {¶94} Based upon the juror testimony during the hearings, the trial

court concluded that that no prejudice occurred as a result of the conduct of

the jurors and denied Appellant’s motion for a new trial. On appeal, the

State concedes that the juror conduct at issue constitutes juror misconduct

and we agree. The State further contends, however, that because no

prejudice occurred as a result of the misconduct, the trial court did not err or

abuse its discretion in denying Appellant’s motion for a new trial. We agree

with the State on this argument as well.
Scioto App. Nos. 16CA3745 and 16CA3760                                           62


      {¶95} In State v. Gunnell, 132 Ohio St. 3d 442, 2012-Ohio-3236, 973
N.E.2d 243, the Court was presented with a scenario that involved a jury

who requested a definition of the word “perverse” from the trial court that

was not provided, which led a juror to look up the definition of the word

“perverse” on her home computer during the course of trial. The juror’s

note regarding the definition was intercepted by the bailiff before the juror

could share the information with the other jurors. Id. at ¶ 8. The trial court

subsequently granted a motion for a mistrial upon the request of the State.

Id. at ¶ 15. Upon appeal thereafter, although it was determined such action

constituted juror misconduct, it was also determined that the trial court erred

by declaring a mistrial without making a determination that any bias had

been introduced into the jury room as a result. Id. at ¶ 36. Here, it seems to

have been accepted that the jurors’ conduct of looking up definitions on the

internet during deliberations constituted juror misconduct, and again, the

State concedes as much on appeal.

      {¶96} During the hearings that were held, the trial court went to great

lengths to question each juror individually in an attempt to discern whether

or not they relied upon the internet definitions in making their decisions. It

is clear from the record that each juror unanimously stated they did not.

Under these circumstances, we cannot conclude Appellant has established
Scioto App. Nos. 16CA3745 and 16CA3760                                        63


she was prejudiced by the juror misconduct. Further, the particular type of

juror misconduct at issue herein, looking up definitions of legal terms on the

internet, has been determined by another court not to be extremely or

inherently prejudicial, in the absence of evidence the jurors involved were

biased or prejudiced by the information obtained through the internet. See

State v. Gunnell, 2nd Dist. Clark No. 09-CA-0013, 2010-Ohio-4415, ¶ 177-

178. Thus, we cannot conclude the trial court abused its discretion in

denying Appellant's motion for a new trial. Accordingly, Appellant’s fourth

and final assignment of error is also overruled.

      {¶97} Having failed to find merit in any of the assignments of error

raised by Appellant, the judgment of the trial court is affirmed.

                                                   JUDGMENT AFFIRMED.
Scioto App. Nos. 16CA3745 and 16CA3760                                         64


                           JUDGMENT ENTRY

      It is ordered that the JUDGMENT BE AFFIRMED and costs be
assessed to Appellant.

      The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing
the Scioto County Common Pleas Court to carry this judgment into
execution.

       IF A STAY OF EXECUTION OF SENTENCE AND RELEASE
UPON BAIL HAS BEEN PREVIOUSLY GRANTED BY THE TRIAL
COURT OR THIS COURT, it is temporarily continued for a period not to
exceed sixty days upon the bail previously posted. The purpose of a
continued stay is to allow Appellant to file with the Supreme Court of Ohio
an application for a stay during the pendency of proceedings in that court. If
a stay is continued by this entry, it will terminate at the earlier of the
expiration of the sixty day period, or the failure of the Appellant to file a
notice of appeal with the Supreme Court of Ohio in the forty-five day appeal
period pursuant to Rule II, Sec. 2 of the Rules of Practice of the Supreme
Court of Ohio. Additionally, if the Supreme Court of Ohio dismisses the
appeal prior to expiration of sixty days, the stay will terminate as of the date
of such dismissal.

      A certified copy of this entry shall constitute the mandate pursuant to
Rule 27 of the Rules of Appellate Procedure.

Harsha, J. & Hoover, J.: Concur in Judgment Only.

                                         For the Court,


                                 BY: ______________________________
                                     Matthew W. McFarland, Judge

                      NOTICE TO COUNSEL
    Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from
                   the date of filing with the clerk.